Title: Enclosure: Invoice of Books for Thomas Jefferson Purchased from de Bure Frères, [ca. 23 October] 1817
From: de Bure Frères
To: Jefferson, Thomas


                        
                            ca. 23 Oct. 1817
                        
                        
                        
                            
                                
                                
                                
                            
                            
                                 Memoire des Livres fournis a Monsieur th. Jefferson, par de Bure freres, Libraires du Roi a paris, et expediés a M Bensley Consul americain au havre, en une Caisse Cordée et emballée en toile grasse et maigre, marquée Libri   2. M.T.J.
                                
                                
                            
                            
                                atlas de grenet, in 4° dem. rel
                                42
                                .00C
                            
                            
                                Car. Stephani Dictionarium geographicum poeticum oxonii, 1671 in fol. v. b
                                12
                                .
                            
                            
                                œuvres de platon trad. par Dacier, paris, 1701, 2 vol. in 12 v. m.
                                6
                                .
                            
                            
                                la Republique de platon, trad. par grou, paris, 1762, 2 vol. in 12
                                5
                                
                            
                            
                                Loix de platon, trad. par le meme, amst. 1769, 2 vol. in 12. v. m
                                6
                                
                            
                            
                                œuvres philosoph. de Ciceron, paris, 1796, 9 vol. in 18. v. Rac
                                24
                                .50.
                            
                            
                                Lettres de Ciceron, par goujon, paris, 1801, 12 vol. in 8° v. Rac.
                                90
                                .
                            
                            
                                ocellus Lucanus et timée de Locres, trad. par D’argens, Berlin, 1762, et 1763, 2 vol. in 12. veau porph
                                18
                                .
                            
                            
                                ocellus Lucanus et hist. des Causes premieres, par Batteux, paris, 1768, 2 vol. in 8° veau Rac
                                16
                                .
                            
                            
                                plutarchus græce, edente Coray, parisiis, 6 vol. in 8° v. jasp
                                123
                                .
                            
                            
                                hist. Romaine de xiphilin, Zonare, trad. par Cousin. 1655, 2 vol. in 12. v. b
                                12
                                .
                            
                            
                                histoire de Constantinople par le meme, 1685, 10 vol. in 12. v. b
                                30
                                .
                            
                            
                                voyage de la troade par m Le chevalier, paris, 1802, 3 vol. in 8° et atlas in folio veau jasp
                                40
                                .
                            
                            
                                 il n’etoit point possible d’inserer les cartes, dans le voyage, a cause du texte qui les precede qui est imprimé in 4°
                                
                                
                            
                            
                                tite Live trad. par Dureau de la Malle, paris, 1810, 15 vol. in 8° veau porph
                                127
                                .50.
                            
                            
                                
                                ƒ552
                                .00
                            
                            
                                Scriptores Rei Rusticæ, edente Schneider, Lipsiæ, 1792, 5 vol. in 8° v. j
                                78
                                .50.
                            
                            
                                traduction de Caton Varron &c, par Saboureux de la Bonnetrie, paris, 1771, 6 vol. in 8° Bas. ec
                                32
                                .
                            
                            
                                traité elementaire de physique d’hauy, paris, 1806, 2 vol. in 8° cart
                                24
                                .
                            
                            
                                 cet ouvrage est epuisé et les Exemplaires en Sont Rares.
                                
                                
                            
                            
                                frais de Caisse, de Douane, d’emballage &c
                                24
                                .
                            
                            
                                
                                ƒ710
                                .50C
                            
                            
                                Recu le 4 8bre chez M M Perregaux une Lettre de change envoyée par M Vaughan de philadelphie de la Somme de
                                695
                                .25.
                            
                            
                                   Reste du a nouveau Compte
                                ƒ15
                                .25.
                            
                        
                        
                    